Exhibit 10.3

 

HOUSEVALUES, INC.

STOCK OPTION GRANT NOTICE

2004 EQUITY INCENTIVE PLAN

 

HouseValues, Inc. (the “Company”) hereby grants to Participant an Option (the
“Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and the Company’s
2004 Equity Incentive Plan (the “Plan”), which are attached to and incorporated
into this Grant Notice in their entirety.

 

Participant:   _________________________ Grant Date:   _________________________
Vesting Commencement Date:   _________________________ Number of Shares Subject
to Option:   _________________________ Exercise Price (per Share):  
_________________________ Option Expiration Date:  
_________________________    (subject to earlier termination in accordance with
the terms of the Plan and the Stock Option Agreement) Type of Option:  

¨ Incentive Stock Option*        ¨ Nonqualified Stock Option

 

Vesting and Exercisability Schedule:

 

Additional Terms/Acknowledgement: By clicking ‘Accept’ below, I understand and
agree to, this Grant Notice, the Stock Option Agreement, the Plan summary, and
the plan. I further acknowledge that as of the Grant Date, the forgoing
documents set forth the entire understanding between me and the Company
regarding the Option and supersede all prior oral and written agreements on the
subject.

--------------------------------------------------------------------------------

* See Sections 3 and 4 of the Stock Option Agreement.



--------------------------------------------------------------------------------

HOUSEVALUES, INC.

2004 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, HouseValues, Inc. has granted you an Option under its 2004
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice (the “Shares”) at the
exercise price indicated in your Grant Notice. Capitalized terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

 

The details of the Option are as follows:

 

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon the termination of your employment or
service relationship with the Company or a Related Company and the unvested
portion of the Option will terminate.

 

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

 

3. Incentive Stock Option Qualification. If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

 

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.

 

4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years



--------------------------------------------------------------------------------

after the Grant Date and one year after the date of exercise. You may be subject
to the alternative minimum tax at the time of exercise. You should obtain tax
advice when exercising the Option and prior to the disposition of the Shares. By
accepting the Option, you agree to promptly notify the Company if you dispose of
any of the Shares within one year from the date you exercise all or part of the
Option or within two years from the Grant Date.

 

5. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) by using shares of Common Stock you have owned
for at least six months (or any shorter period necessary to avoid a charge to
the Company’s earnings for financial reporting purposes); (d) if the Common
Stock is registered under the Exchange Act and to the extent permitted by law,
by instructing a broker to deliver to the Company the total payment required,
all in accordance with the regulations of the Federal Reserve Board; or (e) by
any other method permitted by the Committee.

 

6. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (“Termination of Service”).
You may exercise the vested portion of the Option as follows:

 

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

 

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date.

 

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

 

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your employment or service
relationship is suspended

 

-2-



--------------------------------------------------------------------------------

pending an investigation of whether you will be terminated for Cause, all your
rights under the Option likewise will be suspended during the period of
investigation. If any facts that would constitute termination for Cause are
discovered after your Termination of Service, any Option you then hold may be
immediately terminated by the Committee.

 

If the Option is an Incentive Stock Option, the Option must be exercised within
three months after termination of employment for reasons other than death or
Disability and one year after termination of employment due to Disability to
qualify for the beneficial tax treatment afforded Incentive Stock Options.

 

It is your responsibility to be aware of the date the Option terminates.

 

7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

 

8. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

 

9. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

 

10. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of the
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

 

11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

 

-3-



--------------------------------------------------------------------------------

12. Accelerated Vesting. Notwithstanding anything set forth above or in the
Plan:

 

(a) Termination of Employment. In the event you terminate your employment for
“Good Reason” (as defined in your Employment Agreement), or the Company
terminates your employment other than for “Cause” (as defined in your Employment
Agreement), the unvested portion of the Option that would have been exercisable
as of the fourth quarterly vesting following termination will automatically
become vested and exercisable immediately prior to termination.

 

(b) Corporate Transaction. Upon a Company Transaction that is not a Related
Party Transaction (as defined in the Plan), 50% of the unvested portion of the
Option will automatically become vested and exercisable and the remaining
unvested portion of the Option will vest in equal quarterly increments over the
shorter of (i) two years immediately following such Company Transaction, or (ii)
the amount of time remaining under the Option’s original vesting schedule. This
provision is in addition to, and not in lieu of, any other rights provided in
the Plan concerning the effect of a Company Transaction on outstanding Options

 

-4-